    Case 20-00154-ELG           Doc 23     Filed 11/23/20 Entered 11/23/20 11:40:05          Desc Notice
                                           of Hearing Page 1 of 1
NTCHRG (02/03)




                                           United States Bankruptcy Court for
                                               the District of Columbia
                                        E. Barrett Prettyman U. S. Courthouse
                                          333 Constitution Ave, NW #1225
                                               Washington, DC 20001
                                                    (202) 354−3280
                                                www.dcb.uscourts.gov


In Re                                                                              Case No. 20−00154−ELG
Walter Leroy Peacock
Debtor                                                                             Chapter 11




                                             NOTICE OF HEARING

                                            ====================

   NOTICE IS HEREBY GIVEN that a hearing will be held before the Honorable Elizabeth L. Gunn, United States
Bankruptcy Judge for the District of Columbia, in the above−referenced case on the following date and time:

DATE: 12/16/2020

TIME: 10:30 AM

LOCATION: via Zoom

   The following matter(s) will be considered and acted upon at the time:

a status hearing.

The hearing will be via Zoom videoconference. The meeting information can be obtained by emailing Courtroom
Deputy Aimee Mathewes at aimee_mathewes@dcb.uscourts.gov.


Dated: 11/23/20                                           For the Court:
                                                          Angela D. Caesar
                                                          BY: am
